DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE CLAIMS:
Amend the dependencies of claims 20-23 to claim 19 in place of claim 18.

	The above amendments to claims 20-23 have been made to overcome a typographical error.

	
Allowable Subject Matter
Claims 1, 3-5, 7, and 9-23 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art fails to teach or render obvious the invention as essentially claimed.
Garnham (US 5035258) was considered most pertinent to applicant's disclosure.  
Garnham discloses a slide valve (figs. 1-3) having a slide valve plate (in 56) movable in a slide valve rail (50) between a locked position (closed valve position) and an open position (open valve shown in fig. 2) in a slide valve casing (10), said slide valve rail (50) being provided with a slide valve seal (seats shown within 55 which seal between 50 and the gate valve plate in 56) capable of attaining a gas-proof locked 
Garnham does not further disclose the combination of that the rail halves are removable from the slide valve casing independently of each other; the rail halves  each comprise an axial support device for supporting against the slide valve plate surfaces on both sides; and that at a casing connection side, the rail halves have a circular flange for forming the flange connection as a clamp connection using a circular flange formed at a casing part of the slide valve casing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA TIETJEN, whose telephone number (571) 270-5422.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Tom Sweet can be reached at 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARINA A TIETJEN/Primary Examiner, Art Unit 3753